Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 28, 2014

                                     No. 04-14-00480-CV

  STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION OF J.B., As a
                          Mentally ill Person,

                      From the Probate Court No 1, Bexar County, Texas
                               Trial Court No. 2014-MH-2140
                         Honorable Oscar J. Kazen, Judge Presiding


                                        ORDER
        This is an accelerated appeal of a mental health order. The clerk’s record was filed on
July 3, 2014 and an amended clerk’s record was filed on July 10, 2014. The reporter’s record
was filed on July 23, 2014. Accordingly, the notification of late reporter’s record filed by the
court reporter is MOOT. The appellant’s brief is due on August 12, 2014.




                                                   _________________________________
                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of July, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court